PER CURIAM:
Stephen S. Kyereme appeals the tax court’s order upholding the Commissioner’s assessment of a deficiency and penalty with respect to Kyereme’s 2004 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Kyereme v. Comm’r of Internal Revenue, (U.S. Tax Ct. No. 07-3464, U.S. Tax Court April 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.